Exhibit 10.16 Schedule of Omitted Documents of EZTrader, Inc. Each of the following shareholders, listed in the table below, has entered into Share Purchase Agreement dated May 5th and May 27th 2014 between such shareholder and the Company. These agreements have not been filed as an exhibit pursuant to Instruction 2 of Item 601 of Regulation S-K; these documents are substantially identical in all material respects to Exhibit 10.12 to this Registration Statement on Form 10, except as noted below: Investor Amount Invested Price per Share # Shares Options Strike Price Gaia Services Limited $ $ $ BALESTRERO G. - G. SRL $ $ $ Aramis Sa $ $ $ Companie Financiere Exupery $ $ $ $
